DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the communication filed on July 28, 2021.
Claims 1, 3, 5-6, 8, 10, 12- 13, 15, 18, and 19 have been amended. Claims 4, 11, and 17 
have been canceled. Claims 21-25 have been added. Claims 1-3, 5-6, 8-10, 12-13, and 15-16, 18-19, and 21-25 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 5-6, 8-10, 12-13, and 15-16, 18-19, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 15 is directed to a method comprising a series of steps; claims 1 and 8 is directed to a non-transitory computer readable medium and system  compromising a series of components. Therefore, the claims are directed to a statutory category.  The claims 1, 8, and 15 are independent claims and recite substantially similar limitations.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of performing an initial risk-assessment to generate a risk score for a transaction, determining the transaction does not pass the initial risk- assessment, accessing account information associated with the merchant, determining the risk- assessment override option, performing the merchant specific risk assessment, accessing a definition for a merchant-specific fraud-detection rule, applying a merchant-

Next, the claim is analyzed to determine if it is integrated into a practical application. In 

The computer components (processor and memory) are recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as ”processor”, “memory”, “merchant-specific fraud detection rule”, “computer system” and “machine learning algorithms” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional 
(For performing verification checks) performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .
(extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II))
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Viewing the limitations as an ordered combination does not add anything further than 
looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to (Step 2B: NO). The claim is not patent eligible.

Dependent claims 2, 9, and 16 recite wherein applying the merchant-specific fraud-detection rule includes using the risk score as an input to the merchant- specific fraud-detection rule. These limitations are also part of the abstract idea identified in claim 1 is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 3 and 10 recite denying the transaction in response to determining that the risk-assessment override option is disabled. These limitations are also part of the abstract idea identified in claim 1 is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

 Dependent claims 5, 13, and 18 recite wherein the account information associated with the merchant specifies that: the risk-assessment override option is enabled for transactions in which the risk score generated during the initial risk-assessment is below a predetermined threshold; and the risk-assessment override option is disabled for transactions in which the risk score exceeds the predetermined threshold. These limitations are also part of the abstract idea identified in claim 1 is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 6, 12, and 19 recite wherein the predetermined threshold is specified by the merchant. These limitations are also part of the abstract idea identified in claim 1 is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 21 recites wherein a particular one of the plurality of evaluation criteria corresponds to a number of transactions performed from a single IP address. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 22 recites wherein a particular one of the plurality of evaluation criteria corresponds to an origin IP address of a client device used to send the transaction request to the merchant. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.


Dependent claim 23 recites wherein a particular one of the plurality of evaluation criteria corresponds to the transaction value of the transaction. While this descriptive element may 

Dependent claim 24 recites wherein the merchant-specific risk assessment includes applying a plurality of merchant-specific fraud-detection rules to the transaction data associated with the transaction, wherein the fraud score is calculated based on a combination of the outcomes of the plurality of merchant-specific fraud-detection rules. These limitations are also part of the abstract idea identified in claim 1 is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claim 25 recites wherein the fraud score is calculated as an average of the outcomes of the plurality of merchant-specific fraud-detection rules. While this descriptive element may provide further helpful context for the claimed invention, this element do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.



 Independent claims 8 and 15 recite system and methods equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.


Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed February 24, 2021 have been fully considered but they are not persuasive.
Applicant argued that the claimed invention is a practical application because “Claim 1 is not directed to an abstract idea at Step 2A but instead recites a specific, technical improvement to the relevant field and, as such, claim 1 uses any underlying abstract idea in a manner that imposes a meaningful limit on that abstract idea, integrating the abstract idea into a practical application” and “the present claims recite a technical solution to a technical problem, which, as explained by the specification, improves the functioning of the relevant technical field.”  (Applicant Response filed 07/28/2022, p. 13).  MPEP 2106.05 (g) and 2106.05(f) provide a detailed explanation of how to perform this analysis. The claim recites following additional elements - a ”processor”, “memory”, “merchant-specific fraud detection rule”, “computer system” and “machine learning algorithms” to perform the performing an initial risk-assessment to generate a risk score for a transaction, determining the transaction does not pass the initial risk- assessment, accessing account information associated with the merchant, determining the risk- assessment override option, performing the merchant specific risk assessment, accessing a definition for a merchant-specific fraud-detection rule, applying a merchant-specific fraud-detection rule,  generating a fraud score, and determining whether to authorize the transaction request in all steps recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere data gathering which is adding insignificant extra-
The computer components (processor and memory) are recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as ”processor”, “memory”, “merchant-specific fraud detection rule”, “computer system” and “machine learning algorithms” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond 
Applicant’s arguments, see pg. 14-15, filed July 28, 20201, with respect to Claims 1-3, 5-6, 8-10, 12-13, and 15-16, 18-19, and 21-25 have been fully considered and are persuasive.  The 35 USC § 103 of Claims 1-3, 5-6, 8-10, 12-13, and 15-16, 18-19, and 21-25 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahles (US 7668776) teaches or suggests the merchant based on the risk score which is different from the initial risk score. The determination process is performed to determine whether the next risk score is different from the initial risk score based on the post-score rule.
Liu (US 2020/0242610) teaches or suggests a method and system for identifying fraudulent transactions. When the modified strategy data is obtained, which identified at least one rule of a modified strategy that is based on the application of at least one discrete stochastic gradient descent (DSGD) algorithm to an initial strategy. The modified strategy is applied to the received return data identifying the return of the at least one item, and determine whether the return of the at least one item is fraudulent based on the application of the modified strategy.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                     /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691